  Case 1:21-cv-01604-BMC Document 25 Filed 08/11/21 Page 1 of 1 PageID #: 94

                  Michael Faillace & Associates, P.C.
                                       Employment and Litigation Attorneys

60 E. 42nd Street, Suite 2020                                                           Telephone: (212) 317-1200
New York, New York 10165                                                                 Facsimile: (212) 317-1620
_________

cerrington@faillacelaw.com

                                                                      August 11, 2021

VIA ECF
Honorable Robert Levy
United States Magistrate Judge
225 Cadman Plaza East
Brooklyn, NY 11201

                  Re:      Zepeda Ochoa v. Famous Pizza of Jackson Heights Corp. et al, 21-cv-
                           01604

Your Honor,

      This firm represents the Plaintiff. We write with the consent of counsel for the
Defendants in regards to the Settlement Conference recently rescheduled for October 27, 2021

        The Plaintiff has advised that he is away for a religious observance during that week and
respectfully requests that the conference be rescheduled for another Wednesday at the Court’s
convenience. He requests it be a Wednesday as it is his day off from work and it is difficult for
him to call off.

       This is the third request of its kind. The first and second were granted because the
Defendants anticipate producing documents to the Plaintiff that would materially affect
settlement negotiations.

         The adjournment would not affect any other scheduled deadlines.

         We thank the Court for its time and attention to this matter.

                                                    Respectfully submitted,

                                                    /s/Clela Errington
                                                    Clela A. Errington, Esq.
                                                    MICHAEL FAILLACE & ASSOCIATES, P.C.
                                                    Attorneys for the Plaintiffs




                          Certified as a minority-owned business in the State of New York
